Citation Nr: 9911755	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-37 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for the residuals of a 
gunshot wound of the abdomen, muscle group XIX, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased rating for peritoneal 
adhesions due to a gunshot wound of the abdomen, muscle group 
XIX, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
veteran's claims for increased disability ratings.

In March 1999, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected PTSD is manifested by 
complaints of sleep disturbance and occasional nightmares.  

3.  The service-connected PTSD does not result in more than 
mild impairment.  

4.  The veteran's service-connected  residuals of a gunshot 
wound of the abdomen, muscle group XIX, are manifested by two 
well healed scars, some retained fragments in the area of the 
left iliac bone, and complaints of pain and discomfort. 

5.  The veteran's service connected peritoneal adhesions due 
to a gunshot wound of the abdomen, muscle group XIX, are 
manifested by subjective complaints of digestive acid pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
disability compensation for service connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996), amended by 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a gunshot wound of the abdomen, muscle group XIX, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. Part 4, including §§ 4.7, 4.55, 4.56 and Diagnostic 
Code 5319 (1996) amended by 38 C.F.R. §§ 4.55, 4.56 and 
Diagnostic Code 5319 (1998).    

3.  The criteria for a rating in excess of 10 percent for the  
peritoneal adhesions due to a gunshot wound of the abdomen, 
muscle group XIX, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. Part 4, including §4.114 and 
Diagnostic Code 7301 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  His assertions 
that his service connected disabilities have increased in 
severity are plausible. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part, system, or 
the psyche in self support of the individual.  38 C.F.R. 
§ 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Post Traumatic Stress Disorder

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed.Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  
In this case, the RO reviewed the veteran's claim under both 
the old and new criteria in 1998, and provided the veteran 
with both sets of criteria in a Supplemental Statement of the 
Case dated June 1998.  Moreover, the veteran and his 
representative were given an opportunity to respond to the 
new regulations.  Accordingly, the Board concludes that the 
veteran will not be prejudiced by the Board's review of his 
claim on appeal because due process requirements have been 
met.  VA O.G.C. Prec. Op. 11-97 at 3-4 (Mar. 25, 1997); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97.

The veteran's service-connected PTSD is currently rated as 10 
percent disabling.  Under the old criteria a 10 percent 
rating contemplates less than the criteria for a 30 percent 
rating with emotional tension or other evidence of anxiety 
producing mild social and industrial impairment.  A 30 
percent rating contemplates definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was assigned 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  The next 
higher rating, a 70 percent disability rating, was warranted 
for severe impairment in the ability to establish and 
maintain effective or favorable relationships with people and 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating, a 100 percent 
schedular evaluation, was warranted when all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
existed which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 10 percent rating contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
next higher rating, a 70 percent rating, may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

The veteran's service records reveal that he served in combat 
in Europe during World War II as a mortar crewman.  He was 
wounded in action and received a Purple Heart medal.  

The veteran was diagnosed with PTSD in 1990, and has been 
service connected at a 10 percent disability rating effective 
since July 1990.  

In May 1992 a VA psychiatric examination of the veteran was 
conducted.  the veteran reported that he lived with his wife 
and had three grown children.  He had been married to his 
wife since 1948.  He reported have sleep disturbance and 
dreams about dead people.  On mental status examination the 
veteran's affect was appropriate.  However, the examiner 
noted a moderate amount of anxiety and moderately depressed 
mood.  He was oriented and there was no evidence of any 
thought disorder.  No suicidal ideation was noted.  The 
diagnosis was mild PTSD and the examiner specifically stated 
that the examination demonstrated no increase or decrease in 
severity of symptoms.  A Global Assessment of Functioning 
Scale (GAF) score of 78 was assigned.  The Board notes that 
GAF in the range of 71 to 80 is defined as "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work)."  DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  

VA medical treatment records were obtained by the RO.  These 
records reveal that the veteran received outpatient treatment 
at a VA mental hygiene clinic in October 1994, April 1995 and 
September 1995.  The September 1995 treatment record is most 
detailed.  The veteran reported having sleep disturbance and 
nightmares.  He denied having flashbacks and reported no 
difficulty in socializing with people.  He did indicated 
increasing confusion and difficulty driving; however the 
diagnosis indicates that the confusion was possibly related 
to dementia with age.  The diagnosis was "PTSD in functional 
control with decrease of symptoms" on medication.  

In July 1996 the most recent VA psychiatric examination of 
the veteran was conducted.  The veteran reported that he was 
retired and living with his wife.  He indicated that 
relationships with his wife and three adult children was 
essentially unchanged.  He reported doing yard work and 
attending church on a regular basis.  He reported being 
uncomfortable in crowds along with having sleep disturbance 
and "bad dreams."  Mental status evaluation revealed that 
the veteran was fully oriented with no indication of 
hallucinations, delusions, or thought disorders.  Some memory 
impairment was noted, but the examiner indicated it had not 
changed since the last examination.  The veteran stated 
during the examination that "after 50 years I should get a 
raise in my disability."  The diagnosis was PTSD and a GAF 
score of 70-71 was assigned.  The examiner's medical opinion 
was that "there has been no appreciable change in the 
severity and intensity of his symptoms of PTSD for the 
previous rating [examination]."  

In March 1999 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  The 
veteran testified that he had sleep disturbance and 
nightmares.  He also reported occasionally having to go off 
by himself to be alone.  He testified to having a good 
relationship with his wife and children.  He indicated that 
he did yard work and attended church on a regular basis.  He 
reported that he had not had medication for his PTSD in over 
a year.  When asked why he felt his disability rating should 
be increased he stated that "I'm a 74 year-old man and if 
I'm every going to get an increase I'm going to have to now 
or forget it, you know what I'm talking about, and I've put 
up with it for 50 years and I think I'm eligible."  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service connected PTSD.  
The veteran's claim for an increased rating essentially boils 
down to a belief that, because of his age and length of time 
he has had the disorder, he deserves an increased rating.  

As noted above, service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321, and Part 4 (1998).  The 
disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the psyche in self support of the individual.  
38 C.F.R. § 4.10 (1998).  VA disability ratings are not 
assigned on the basis of the veteran's age or the length of 
time that the disability has been present.  

The medical evidence of record reveals that the veteran's 
service connected PTSD is manifested by sleep disturbance and 
occasional nightmares.  Some anxiety and a mildly depressed 
mood has been noted in the past, but was not noted on the 
most recent VA psychiatric examination.  The evidence reveals 
that the veteran has fully functional relationships with his 
family and that he attends church on a regular basis.  The 
examining psychiatrist specifically indicted that the 
veteran's PTSD was mild and had not increased in severity.  

Under the old rating schedule a 30 percent rating 
contemplates definite impairment in the ability to establish 
and maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  The medical evidence 
does not reveal that the veteran meets the criteria for a 30 
percent rating, or any rating in excess thereof, under the 
old rating schedule.  His interpersonal relationships are no 
more than slightly impaired.  He is retired, and his 
industrial impairment, if any, is not shown to be due to PTSD 
symptoms.  Under the current rating schedule a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
While the veteran has some sleep impairment there is no 
indication that this has impacted his ability to function. He 
maintains relationships.  While he is retired, he manages to 
function by maintaining his house and yard, and attending 
church.  The medical evidence of record clearly reveals that 
there has been no increase in the severity of the veteran's 
service connected PTSD.  As such, the preponderance of the 
evidence is against an increased rating for the veteran's 
service connected PTSD.  

III.  Muscle Injury

The veteran's service medical records reveal that the veteran 
was wounded in action in August 1944.  Service department 
treatment records reveal that the veteran incurred a 
perforating gunshot wound to the left side of the abdominal 
wall.  There was "no evidence of intra-abdominal injury."  

The veteran has been service connected for the residuals of a 
gunshot wound of the abdomen, muscle group XIX, at a 
10percent disability rating since 1946.  

In May 1992 a VA examination of the veteran was conducted.  
Examination of the abdominal area revealed a faint 2 
centimeter scar on the posterior left flank which was noted 
to be the entry wound.  An 8 centimeter exit wound scar was 
noted on the anterior left flank.  The scars "were well-
healed, faint, and of minimal cosmetic significance only."  
On other abdominal abnormalities were noted.  The 
accompanying x-ray revealed some retained metallic fragments 
in the veteran's lower left quadrant, and that his bowel was 
normal.  

In July 1996 the most recent VA examination of the veteran 
was conducted.  The examination revealed well healed entry 
and exit wound scars.  No abnormality was noted on abdominal 
examination.  The accompanying VA x-ray report revealed 
"metallic densities are seen projecting over the left iliac 
bone or adjacent soft tissue."  The diagnosis was "old 
bullet wound through the left flank through and through with 
exit wound will healed laterally on the left lower quadrant 
of the abdomen."

At this point the Board notes that the veteran testified at 
the March 1999 hearing that has pain with walking and pain in 
his left leg.  The examining physician who conducted the July 
1996 VA examination noted the veteran's complaints of leg and 
low back pain and related them to sciatica and degenerative 
changes of the lumbosacral spine.  The physician specifically 
commented on these conditions stating that "It is hard for 
me to believe this comes from his bullet wound situation."   

The veteran's service connected gunshot wound is rated as 10 
percent disabling under diagnostic code 5319 which 
contemplates injuries to muscle group XIX.  The function of 
muscle group XIX is support and compression of abdominal wall 
and lower thorax, flexion and lateral motions of spine, and 
synergists in strong downward movements of arm.  The muscle 
in this group are the muscles of the abdominal wall and 
includes: (1) Rectus abdominis; (2) external oblique; (3) 
internal oblique; (4) transversalis; (5) quadratus lumborum.  
A slight disability warrants a noncompensable (0%) disability 
rating.  A 10 percent disability rating contemplates a 
moderate muscle injury.  A 30 percent rating contemplates a 
moderately severe muscle injury.  A 50 percent rating, the 
highest rating assignable under this code, contemplates a 
sever muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5319 
(1998).  

VA regulations provide specific guidance on evaluating muscle 
injuries.  The VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from 
service-connected muscle disabilities was changed during the 
course of the veteran's appeal.  Compare 38 C.F.R. §§ 4.47, 
4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 4.56, 4.73, 
Diagnostic Codes 5319 (1996), with 38 C.F.R. §§ 4.55, 4.56, 
4.73, Diagnostic Codes 5319 (1998). However, the Board notes 
that the changes were organizational in nature and not 
substantive.  The specific rating criteria remains 
essentially unchanged.  Accordingly, we conclude that the 
veteran will not be prejudiced by the Board's review of his 
claim on appeal.

The VA regulations relating to rating muscle injuries state:

(a) A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect 
entirely different functions. (b) For rating 
purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle 
and arm (diagnostic codes 5301 through 5306); 3 
muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for 
the[[Page 347]]foot and leg (diagnostic codes 5310 
through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323). 
(c) There will be no rating assigned for muscle 
groups which act upon an ankylosed joint, with the 
following exceptions: (1) In the case of an 
ankylosed knee, if muscle group XIII is disabled, 
it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the 
case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will 
be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle 
groups themselves will not be rated. 
(d) The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder. 
(e) For compensable muscle group injuries which 
are in the same anatomical region but do not act 
on the same joint, the evaluation for the most 
severely injured muscle group will be increased by 
one level and used as the combined evaluation for 
the affected muscle groups. 
(f) For muscle group injuries in different 
anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be 
separately rated and the ratings combined under 
the provisions of Sec. 4.25.  38 C.F.R. § 4.55 
(1998).

The regulations with respect to the evaluation of muscle 
disabilities state:

(a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. 
(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement. 
(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows: 
(1) Slight disability of muscles--(i) Type of 
injury.  Simple wound of muscle without debridement 
or infection.  (ii) History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal 
scar. No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History 
and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles.  (iii) 
Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) 
Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability 
to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective 
findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56 (1998).  

The evidence is against the veteran's claim for an increased 
rating for  the residuals of a gunshot wound of the abdomen, 
muscle group XIX.  The competent medical evidence of record 
reveals that the veteran has two well healed, asymptomatic 
scars from his inservice gunshot wound.  The veteran also has 
some retained metallic bodies.  However, there is no 
functional impairment from these residuals.  The examining 
physician who conducted the most recent VA examination 
specifically indicated that the veteran's complaints of left 
leg sciatica and his lumbosacral arthritis were not residuals 
of the veteran's service connected gunshot wound.  In order 
to warrant an increased rating the veteran must at least meet 
the criteria for a moderately severe injury.  Objective 
findings of a moderately severe injury are "entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment."  38 C.F.R. § 4.56 (d)(3)(1998).  
The evidence of record does not show that the veteran service 
connected residuals of a gunshot wound meet the criteria of a 
moderately severe injury or a severe injury.  The complaints 
of pain in his left leg and difficulty walking have not been 
attributed to the gunshot wound, but his through and through 
wound is considered by the rating schedule to be a moderate 
disability.  As such, the preponderance of the evidence is 
against the veteran's claim for an increased rating for the 
residuals of a gunshot wound of the abdomen, muscle group 
XIX.


IV.  Peritoneal Adhesions

As noted above, the veteran's service medical records reveal 
that he was wounded in action in August 1944.  Service 
department treatment records reveal that the veteran incurred 
a perforating gunshot wound to the left side of the abdominal 
wall.  There was "no evidence of intra-abdominal injury."  

In March 1965 a VA examination of the veteran was conducted.  
The veteran reported subjective complaints of a dull aching 
pain in the left abdomen.  A gastrointestinal series was 
conducted and the radiology report stated "colon by barium 
enema, negative."  

Based solely on the veteran's subjective complaints of pain 
the Board granted a 10 percent disability rating by analogy 
for peritoneal adhesions.  This rating has been in effect 
since August 1964.  

A review of the VA medical treatment records retrieved by the 
RO does not reveal current treatment for gastrointestinal 
disorder.  The medical evidence provided by the July 1996 VA 
examination reveals that "no abnormality could be felt on 
the abdominal exam."  

At his March 1999 hearing the veteran testified that he has 
"a lot of acid and stuff when I eat."  He indicated that he 
chewed some antacid pills to treat the condition.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998). 

The veteran's service connected peritoneal adhesions due to a 
gunshot wound of the abdomen, muscle group XIX, are currently 
rated as 10 percent disabling under diagnostic code 7301.  
That rating contemplates a moderate disability; pulling pain 
on attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A 30 percent rating contemplates moderately severe disability 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain.  A 50 percent rating, the highest rating assignable 
under this code, contemplates a severe disability with 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. Part 
4, § 4.114, Diagnostic Code 7301 (1998) 

The evidence is against an increased rating.  In order to 
warrant a 30 percent rating the veteran would have to have 
some obstruction on gastrointestinal examination.  The 
radiology evidence of record has never shown any obstruction 
or any other abnormality.  The veteran only has subjective 
complaints of pain.  This is the criteria contemplated by the 
currently assigned 10 percent rating.  The preponderance of 
the evidence is against an increased rating for the veteran's 
peritoneal adhesions due to a gunshot wound of the abdomen, 
muscle group XIX.


ORDER

An increased rating for post traumatic stress disorder is 
denied.  

An increased rating for the residuals of a gunshot wound of 
the abdomen, muscle group XIX, is denied.  

An increased rating for peritoneal adhesions due to a gunshot 
wound of the abdomen, muscle group XIX, is denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


